           Case 1:18-cv-10068-ALC Document 21 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                        8/6/20
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x
                                                            :
SAMIHA ALAYAN,
                                                            :
                                    Plaintiff,              :
                                                            :
                        -against-                           :
                                                            :
PERMANENT MISSION OF SAUID                                  :         1:18-cv-10068 (ALC)
ARABIA IN THE UNITED STATES,                                :
                                                            :         ORDER
                                    Defendants.             :
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
--------------------------------------------------------- x

ANDREW L. CARTER, JR., United States District Judge:

        On July 24, 2020, Defendant filed a letter motion requesting a pre-motion conference on an

anticipated motion to dismiss. (ECF No. 19). On July 29, 2020, Plaintiff filed a response.

Defendant’s motion for a pre-motion conference is DENIED and the Court sets the following

briefing schedule:

        Defendant’s Motion to Dismiss:                                 September 3, 2020

        Plaintiff’s Opposition:                                        October 1, 2020

        Defendant’s Reply, if any:                                     October 15, 2020



SO ORDERED.

Dated: August 6, 2020                                           ___________________________________

          New York, New York                                         ANDREW L. CARTER, JR.
                                                                     United States District Judge
